Citation Nr: 1035222	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-36 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a distorted left 
great toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1974 to December 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the St. 
Petersburg, Florida, Department of Veterans' Affairs (VA) 
Regional Office (RO), which granted service connection for a 
distorted left great toenail and assigned a 0 percent evaluation, 
effective January 2006.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In the same 
rating decision, the RO denied service connection for lumbar 
degenerative disc disease, neck pain, bilateral hearing loss, 
tinnitus, and osteoarthritis of the left knee, including as 
secondary to the service-connected distorted left great toenail.  
During the course of the appeal, the Veteran's claims file was 
permanently transferred to the RO in Waco, Texas; hence, that RO 
now has jurisdiction over the claim on appeal.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 2007, the Veteran indicated that he wished 
to testify at a hearing before the Board at the local RO.  In 
November 2007, he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2009).

In an April 2009 decision, the Board denied the Veteran's claims 
of entitlement to service connection for lumbar degenerative disc 
disease, neck pain, bilateral hearing loss, tinnitus, and 
osteoarthritis of the left knee, including as secondary to the 
service-connected distorted left great toenail.  The Veteran has 
not appealed the denial of these claims and they are no longer 
before the Board.

Additionally, the Board remanded the claim for a compensable 
initial rating for the distorted left great toenail in April 2009 
to the RO, via the Appeals Management Center (AMC), for 
additional development and consideration.  In May 2010, the AMC 
issued a supplemental statement of the case (SSOC) continuing to 
deny this claim and returned the file to the Board for further 
appellate review.  


FINDING OF FACT

The Veteran's service-connected distorted left great toenail is 
manifested by subjective complaints of pain.  There has been no 
evidence of any weakness, swelling, fatigability, or flare-ups, 
hammertoe, flatfoot, weak foot or claw foot.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the service 
connected distorted left great toenail have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5282 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and his or her daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, and a related case, Schultz v. Peake, No. 03-1235, 2008 
WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2006 
and May 2009.  The letters, especially in combination, informed 
him of the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the May 2009 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  In cases, as here, where 
an increased-rating claim arose in another context, namely, the 
Veteran trying to establish his underlying entitlement to 
service connection, and the claim was subsequently granted and he 
has appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated, they have been proven, thereby rendering § 5103(a) 
notice no longer required because its initial intended purpose 
has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Thereafter, once a notice of disagreement (NOD) has 
been filed, for example contesting a "downstream" issue such as 
the initial rating assigned for a disability, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to what 
evidence is necessary to establish a more favorable decision with 
respect to downstream elements of the claim.  Id.; see also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records and 
statements in support of his claim.  In addition, the RO arranged 
for three VA compensation examinations in May 2006, August 2009 
and opinion in October 2009 to assess the severity of his 
distorted left great toenail, which is now the determinative 
downstream issue since his appeal is for an initial compensable 
disability.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination was in August 2009 and an addendum in 
October 2009, so relatively recently.  And the examination report 
of that evaluation contains all the findings needed to properly 
evaluate this disability.  38 C.F.R. § 4.2.  Additional 
examinations to evaluate the severity of this condition are 
unwarranted under the circumstances presented.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Finally, in scheduling the August 2009 and October 2009 
examinations, the Board is also satisfied as to substantial 
compliance with its April 2009 remand directives.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the Board is satisfied that VA 
has provided all assistance required by the VCAA and appellate 
review may proceed without prejudicing the Veteran.  


II.  Entitlement to an Initial Compensable Rating for a Distorted 
Left Great Toenail

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection in the October 2006 rating decision, some discussion 
of the Fenderson case is warranted.  Fenderson v. West, 
12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, as here, in which 
the Veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in question 
has just been service connected.  In the former situation, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance.  
See also, however, Hart v. Mansfield, 21 Vet App 505 (2007) (a 
decision of the Court holding that, in determining the 
present/current level of disability for any increased-evaluation 
claim, the Board must consider whether the rating should be 
"staged").  Similarly, in the latter Fenderson scenario, where, 
as here, the Veteran has expressed dissatisfaction with the 
assignment of an initial rating, VA also must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability warrants 
the assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic Codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, and the entire history of his disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, a hammer toe of a 
single toe warrants a noncompensable rating, but when involving 
all toes, unilaterally, without claw foot, a 10 percent rating is 
the maximum rating assignable.

A 10 percent rating may be assigned for unilateral hallux valgus, 
which is operated with resection of metatarsal head, or, if it is 
severe (equivalent to amputation of the great toe).  38 C.F.R. § 
4.71a, Diagnostic Code 5280.

A 30 percent rating may be assigned for other foot injuries which 
are severe.  When moderately severe, a 20 percent evaluation will 
be assigned and when moderate, a 10 percent rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The evidence of record concerning the Veteran's claim for an 
initial compensable rating include his VA treatment records from 
April 2008 to July 2009; VA compensation examinations from May 
2006, August and October 2009; and, the Veteran's own statements.  

The May 2006 VA compensation examination noted the Veteran's 
complaints of distortion of the nail bed, swelling, and heat and 
cold intolerance of his left great toe.  Additionally, he states 
that the swelling is worse when he is standing for protracted 
periods of time and walking long distances.  Upon objective 
examination, the VA examiner noted a normal heel-toe gait, lack 
of an orthopedic assistive device, and the lack of any excess of 
lateral sole or heel wear.  The examiner also noted the lack of 
redness, erythema or infections.  Further, the Veteran had full 
range of motion, without pain of the great left toe with passive 
or active range of motion.  The examiner found normal skin 
turgor, without plantar callosities or transfer legions.  The 
examiner diagnosed the Veteran with status post ingrown toenail 
of left great toe with ablation surgery with residual retained 
distorted nail.  Furthermore, the examiner concluded that the 
Veteran's distorted left nail is a result of the surgery he had 
while in service on his left great toe.  There was no notation 
concerning the left great toe disorder affecting any other toes 
on his left foot.  

Following the May 2006 examination, VA treatment records were 
submitted.  These records, dated April 2008 to July 2009 do not 
show any complaints or treatment for his distorted left great 
toenail.  

The Veteran underwent a second VA compensation examination in 
August 2009 to determine the severity of his service-connected 
distorted left great toenail.  The Veteran stated that the 
distorted left great toenail changed his gait, which caused 
arthritis in his great toe.  He complained of pain in the toe at 
rest, while standing and when walking.  The Veteran denied 
weakness, swelling, fatigability, or flare-ups.  Similar to the 
May 2006 VA examination, the Veteran was not using corrective 
shoes, inserts, braces or assistive devices.  He states that he 
can only stand or walk for ten minutes before "severe enough 
pain" requires him to take the weight off his foot.  Upon 
physical examination, the VA examiner noted a left mild limping 
gait, without assistive devices.  Further, the left great toe has 
a deformed toenail with onychomycosis, with tenderness at the 
joints and painful motion.  There was also tenderness noted to be 
located diffusely about the great toe over the 
metatarsophalangeal joint and over the nail.  The examiner did 
not find any ulcerations, edema, callosities, instability or 
abnormal wear patterns of the shoes.  The examiner stated there 
was no effect of incoordination, fatigue, weakness or lack of 
endurance on the function of his great toe.  The diagnosis 
rendered by the VA examiner was nail bed injury of the left toe, 
with deformity of the nail, and hallux valgus deformity (i.e. 
bunions) that is unrelated to his injury in service.  

Thereafter, in October 2009, the same VA examiner who conducted 
the August 2009 VA compensation examination rendered an opinion 
as to the severity of the Veteran's service-connected disability.  
The examiner specifically opined that the Veteran's left great 
toenail deformity is directly related to the multiple procedures 
performed on that nail to prevent ingrown toenails conducted 
while the Veteran was on active duty.  However, he described the 
condition as "mild" in nature.  Furthermore, the examiner 
stated that the "left great toe hallux valgus deformity is 
completely unrelated to his left great toenail condition or his 
active duty."  There is no indication that the Veteran is 
suffering from claw foot or that the deformity of the left great 
toenail affects all of his toes.  

The Board has also considered the Veteran's statements in support 
of his claim.  However, the Veteran's contentions are mainly 
concerning the effect the disorder great left toenail has had in 
other physical aspects.  He claims that due to the surgery he 
received in service on his nail and skin of the left great 
toenail, his gait has been altered, which causes his back and 
knee problems.  He also claims that his left great toenail is 
"arthritic and very unattractive with only chunks of the toenail 
that partially grow back and need attention."  He also states 
that he did not know the VA examiners would consider the wear 
patterns on his shoes or he would have brought in his old shoes.  
The Veteran claims that he is at least 60 percent disabled as a 
result of his service-connected distorted left great toenail.  
Unfortunately, the objective medical evidence and applicable VA 
regulations simply do not support his assertion. 

The Board notes that hallux valgus was present on the Veteran's 
left foot during his August 2009 examination and is also 
addressed in the October 2009 examination.  The Board has 
considered Diagnostic Code 5280 for hallux valgus but finds that 
a separate compensable rating is not warranted at this time.  
Specifically, a 10 percent rating (the only available under 
diagnostic code 5280) is warranted for hallux valgus with 
resection of the metatarsal head or for severe hallux valgus if 
equivalent to amputation of the great toe.  The evidence of 
record does not reflect surgery with resection of the metatarsal 
head and does not reflect severe hallux valgus, equivalent to an 
amputation of the great toe to warrant an additional or separate 
evaluation under Diagnostic Code 5280.

The Board has considered whether the Veteran's disability would 
warrant a higher evaluation under other Diagnostic Codes 
pertaining to the foot.  However, the Veteran does not have 
bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux 
rigidus, hammer toe, malunion or nonunion of the tarsal or 
metatarsal bones, or other foot injuries to warrant an evaluation 
under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 
5282, 5283, 5284 (2009).  

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and functional 
loss are additionally disabling must be considered.  See 38 
C.F.R. §§ 4.40, 4.45 (2009).  The Court has held that where a 
diagnostic code is not predicated on a limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, Diagnostic Code 5282 is not based on 
limitation of motion; therefore, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  Since the preponderance of the 
evidence is against this claim for an initial compensable rating 
for the distorted left great toenail, the "benefit-of-the-
doubt" rule is inapplicable, and the Board must deny this claim.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

Finally, the Board has considered the representative's suggestion 
that in view of a history of multiple surgeries relating to the 
Veteran's left great toe nail, a 10 percent rating should be 
considered under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  
However, the tenderness noted at the time of the August 2009 
examination was indicated to be located "diffusely about the 
great toe over the metatarsophalangeal joint and over the nail."  
Thus, the tenderness was spread out over the toe and nail, and 
was not attributed to a specific scarring or surgical incision.  
Consequently, the Board finds that there is currently no basis to 
assign a 10 percent rating pursuant to Diagnostic Code 7804.  


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this claim for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that the Veteran's 
distorted left great toenail, currently rated as noncompensable, 
has markedly interfered with his employment, meaning above and 
beyond that contemplated by these schedular ratings.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  In fact, the May 2006 VA examiner specifically stated 
that the "patient's left toe. . . has not precluded 
employment."  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  So extra-schedular consideration is unwarranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial compensable rating for a distorted left 
great toenail is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


